
	
		One Hundred Twelfth Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Tuesday, the third
		day of January, two thousand and twelve
		S. 3315
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To repeal or modify certain mandates of the
		  Government Accountability Office.
	
	
		1.Short titleThis Act may be cited as the
			 GAO Mandates Revision Act of
			 2012.
		2.Repeals and modifications
			(a)Capitol Preservation Fund financial
			 statementsSection 804 of the
			 Arizona-Idaho Conservation Act of 1988 (2 U.S.C. 2084) is amended by striking
			 annual audits of the transactions of the Commission and
			 inserting periodic audits of the transactions of the Commission, which
			 shall be conducted at least once every 3 years, unless the Chairman or the
			 Ranking Member of the Committee on Rules and Administration of the Senate or
			 the Committee on House Administration of the House of Representatives, the
			 Secretary of the Senate, or the Clerk of the House of Representatives requests
			 that an audit be conducted at an earlier date,.
			(b)Judicial Survivors’ Annuities Fund audit by
			 GAO
				(1)In generalSection 376 of title 28, United States
			 Code, is amended—
					(A)by striking subsection (w); and
					(B)by redesignating subsections (x) and (y) as
			 subsections (w) and (x), respectively.
					(2)Technical and conforming
			 amendmentSection 376(h)(2)
			 of title 28, United States Code, is amended by striking subsection
			 (x) and inserting subsection (w).
				(c)ONDCP annual report
			 requirementSection 203 of
			 the Office of National Drug Control Policy Reauthorization Act of 2006 (21
			 U.S.C. 1708a) is amended—
				(1)in subsection (a), by striking of
			 each year and inserting , 2013, and every 3 years
			 thereafter,; and
				(2)in subsection (b), in the matter preceding
			 paragraph (1), by striking at a frequency of not less than once per
			 year— and inserting not later than December 31, 2013, and every
			 3 years thereafter—.
				(d)USERRA GAO reportSection 105(g)(1) of the Veterans’ Benefits
			 Act of 2010 (Public Law 111–275; 38 U.S.C. 4301 note) is amended by striking
			 , and annually thereafter during the period when the demonstration
			 project is conducted,.
			(e)Semipostal program reports by the General
			 Accounting OfficeSection 2
			 of the Semipostal Authorization Act (Public Law 106–253; 114 Stat. 636; 39
			 U.S.C. 416 note) is amended—
				(1)by striking subsection (c); and
				(2)by redesignating subsections (d) and (e) as
			 subsections (c) and (d), respectively.
				(f)Earned Import Allowance program review by
			 GAOSection 231A(b)(4) of the
			 Caribbean Basin Economic Recovery Act (19 U.S.C. 2703a(b)(4)) is
			 amended—
				(1)by striking subparagraph (C); and
				(2)by redesignating subparagraph (D) as
			 subparagraph (C).
				(g)American Battle Monuments Commission’s
			 financial statements and auditsSection 2103(h) of title 36, United States
			 Code, is amended—
				(1)in paragraph (1), by striking of
			 paragraph (2) of this subsection and inserting of section 3515
			 of title 31;
				(2)in paragraph (1), by striking
			 (1); and
				(3)by striking paragraph (2).
				(h)Senate Preservation Fund
			 auditsSection 3(c)(6) of the
			 Legislative Branch Appropriations Act, 2004 (2 U.S.C. 2108(c)(6)) is amended by
			 striking annual audits of the Senate Preservation Fund and
			 inserting periodic audits of the Senate Preservation Fund, which shall
			 be conducted at least once every 3 years, unless the Chairman or the Ranking
			 Member of the Committee on Rules and Administration of the Senate or the
			 Secretary of the Senate requests that an audit be conducted at an earlier
			 date,.
			
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
